                    Case 19-10547                 Doc 450-1             Filed 09/24/19                Entered 09/24/19 17:21:37                         Page 1 of 1

                                                                                    EXHIBIT A

                                                                   Falcon V Holdings, LLC
                                                                      Case No. 19-10547
                                                  Summary Of Hours and Discounted Fees Incurred By Professional
                                                                   May 14, 2019 through August 31, 2019

                                                                                                           Total
                                                                                                           Billed           Hourly               Total
              Professional Person                    Position & Department                                 Hours         Billing Rate         Compensation
              Bela Unell                             Director - Washington National Tax                         6.0      $       750         $     4,500.00
              Bruce DeMyer                           Managing Director - M&A Tax                                3.1      $       895         $     2,774.50
              David Casso                            Manager - M&A Tax                                        103.7      $       625         $    64,812.50
              Hugo Hernandez Rivera                  Senior Associate - M&A Tax                                60.6      $       525         $    31,815.00
              James Chassee                          Senior Manager - Business Tax                              0.3      $       750         $       225.00
              Jim Sowell                             Principal - Washington National Tax                        2.7      $       895         $     2,416.50
              Julia Durrance                         Senior Associate - M&A Tax                               121.6      $       525         $    63,840.00
              Jeff Vogel                             Principal - Washington National Tax                        0.3      $       895         $       268.50
              Karl Jackson                           Associate - M&A Tax                                       74.0      $       395         $    29,230.00
              Mark Hoffenberg                        Principal - Washington National Tax                        7.4      $       895         $     6,623.00
              Monica Plangman                        Associate Director - Bankruptcy                           14.0      $       275         $     3,850.00
              Rob Liquerman                          Principal - Washington National Tax                        1.0      $       895         $       895.00
              Robert Keller                          Managing Director - Business Tax                           5.5      $       895         $     4,922.50
              Scott Salmon                           Partner - Washington National Tax                          0.9      $       895         $       805.50
              Yinka Kukoyi                           Partner - M&A Tax                                         51.7      $       895         $    46,271.50

              Total Hours and Fees at Discounted Rates                                                         452.8                         $       263,249.50


              Discounted Hourly Fees                                                                                                         $       263,249.50
              Out of Pocket Expenses                                                                                                         $              -
              Subtotal Fees and Out of Pocket Expenses                                                                                       $       263,249.50
              Tax Compliance Services (Fixed Fees)                                                                                           $        40,000.00      (1)

              Net Requested Fees & Out of Pocket Expenses                                                                                    $       303,249.50

              Blended Hourly Rate (non-Fixed Fees)                                                                        $     581.38

              (1)
                 - Per the Engagement Letter dated January 8, 2019 and the Kukoyi Declaration, KPMG's tax compliance services are billed on a fixed fee basis for a total
              fee amount of $40,000.




KPMG LLP First Interim Fee Application                                                                                                                                      Page 1 of 43
